COURT OF CHANCERY
                                    OF THE
  SAM GLASSCOCK III           STATE OF DELAWARE                 COURT OF CHANCERY COURTHOUSE
   VICE CHANCELLOR                                                       34 THE CIRCLE
                                                                  GEORGETOWN, DELAWARE 19947


                            Date Submitted: March 7, 2016
                             Date Decided: March 8, 2016

 Margaret M. DiBianca, Esquire                  James S. Green, Sr., Esquire
 Emily V. Burton, Esquire                       Jared T. Green, Esquire
 Young Conaway Stargatt & Taylor, LLP           Seitz Van Ogtrop & Green, P.A.
 Rodney Square                                  222 Delaware Avenue, Suite 1500
 1000 North King Street                         Wilmington, DE 19899
 Wilmington, DE 19801

               Re:    Taghleef Industries, Inc. v. Pantaleon Henriquez III,
                      Civil Action No. 11593-VCG
Dear Counsel:

        This is my decision on Plaintiff’s “Motion for Leave to Permit Witness to

Testify at Trial via Live Video Stream” (the “Motion”). This matter is scheduled for

a four-day trial commencing in two weeks. It has been scheduled for a considerable

period of time. According to the Motion, both parties seek to call Detlef Schuhmann,

the Plaintiff’s Global CEO, as a trial witness. The Plaintiff moves, with the

Defendant’s consent, to seek to accommodate Schuhmann by examining him by

remote video feed from London, England, which testimony would be presented live

at trial.

        This Court requires examination of witnesses at trial so that the Court may

evaluate their demeanor and credibility. The use of a live video feed, in my

experience, is an awkward and inadequate substitute. That is not to say that, upon a
showing of good cause, this Court will not so accommodate a party, where its

witnesses are otherwise unable to appear.

      The Plaintiff’s Motion indicates that “Dr. Schuhmann desires to be present at

trial and to give live testimony [but] he is . . . unable to do so because of his

obligations in London during that time.”          It is entirely unclear what those

“obligations” are or why they take precedence over his appearance to support the

case of the Plaintiff, his employer, in this Court. It is the nature of trial appearance

that it tends to be inconvenient and interfere with the obligations and pleasures of

the daily life of witnesses called to testify. The unadorned statement that Schuhmann

has conflicting obligations is entirely insufficient to justify a finding of good cause,

particularly in light of the belated nature of the request.

      Because in my experience examination by live video streaming is awkward

and inefficient, and because good cause has not been shown to grant the Motion, the

Motion is DENIED. If Schuhmann is unavailable, the parties may take his trial

deposition by video, in which case I will review it in chambers. Otherwise, he should

appear. To the extent the foregoing requires an order to take effect, IT IS SO

ORDERED.

                                                Sincerely,

                                                /s/ Sam Glasscock III

                                                Sam Glasscock III


                                           2